Citation Nr: 1508546	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  08-39 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1954 to March 1956.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for a psychiatric disorder, finding that no new and material evidence had been submitted.  In a May 2012 decision, the Board granted the Veteran's petition to reopen the previously denied claim for service connection and denied the claim on its merits.  In April 2013, the Veteran's representative and VA's Office of General Counsel filed a Joint Motion requesting that the United States Court of Appeals for Veterans Claims (Court) vacate the Board's decision insofar as it denied the Veteran's claim for service connection for an acquired psychiatric disorder.  

That same month, the Court granted the Joint Motion and remanded the case to the Board for compliance with its terms, particularly that, although the Veteran's claim identified posttraumatic stress disorder (PTSD) without more, the claim must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the Veteran's description of the claim, symptoms, and other information in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition cause him, however described).  In response to the court granting the Joint Motion, the Board found that the Veteran's claim is more properly characterized as one for an acquired psychiatric disability.  

This case was remanded, in part, in December 2013, to provide the Veteran with a VA examination to determine whether his psychiatric disorder was related to service.  It was noted that the Veteran had been provided with a VA examination in February 2012; however, the examiner did not consider the Veteran's contentions, as set forth on multiple occasions, that he first developed psychiatric symptoms while on active duty and that those symptoms have continued from his time in service to the present.  On remand, the examiner was specifically asked to address these contentions.  

Thereafter, the Veteran was afforded a VA medical examination in March 2014, however, in a July 2014 decision, the Board found the examination report to be inadequate because the VA examiner did not specifically address the Veteran's contentions that he had first developed psychiatric symptoms in service.  The Veteran was subsequently afforded a new VA examination in October 2014 with regard to his claim for service connection for an acquired psychiatric disorder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, an additional remand is required before the Veteran's claims for service connection for an acquired psychiatric disorder can be properly adjudicated.  Particularly, the Board finds the October 2014 examination failed to comply with the Board's July 2014 remand order and, therefore, another remand is required.  See Stegall v. West, 11 Vet App. 268, 271 (1998) ("[A] remand by . . . the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").

In the July 2014 remand, the VA examiner was specifically requested to address three individual questions.  First the examiner was requested to opine if the Veteran's current psychiatric disorders had their onset in service or are otherwise the result of a disease or injury in service.  With regard to that question, the examiner was required to specifically address the Veteran's contentions of ongoing symptoms since service, and current VA medical records showing that he had a diagnosis of anxiety disorder and had been prescribed medication for anxiety.  

Second, the VA examiner was requested to opine as to whether it was at least as likely as not that the Veteran's current psychiatric disorders had been caused (in whole or in part) by symptoms associated with his service-connected duodenal ulcer.  Particularly, the VA examiner was required to ascertain whether the Veteran's symptoms reported at his February 2012 VA stomach examination (abdominal discomfort due to distention) and in his November 2013 VA medical records (dysphagia, dyspepsia, abdominal pain, nausea and melena) are due to his service connected duodenal ulcer disease or any residuals thereof.

Finally, the VA examiner was required to opine if it was at least as likely as not that the Veteran's current psychiatric disorders have been aggravated (undergone a permanent, measurable increase in severity as shown by comparison between the current disability to medical evidence created prior to any aggravation) by symptoms associated with his service-connected duodenal ulcer.  

In the resulting October 2014 VA examination report, the VA examiner noted that the Veteran's service treatment records (STRs) and separation examination were silent for any mental disorders; that the Veteran claimed to have developed a disorder in service but was never referred for treatment; that the Veteran stated he began private psychiatric treatment in Puerto Rico in 1956, but that the treatment only lasted a few sessions; and, that the Veteran reported resuming private psychiatric treatment in 1974.  The VA examiner noted that a February 17, 2010 VA treatment note reported the Veteran to be experiencing a severe economic situation which has led to an increase in depressive symptoms.  The VA examiner also noted that there was no mention of a duodenal ulcer in any of the Veteran's VA psychology or VA psychiatry notes from October 2001 through September 2014.  The VA examiner then stated that "the claimed condition is less likely than not (less that 50 percent probability) proximately due to, or the result of the Veteran's service connected condition."

In light of the above, the Board finds that an additional remand is necessary to ensure that all prior questions are addressed.  Particularly, while the etiology opinion given does purport to answer whether the Veteran's claimed psychiatric conditions are proximately due to or the result of his service-connected duodenal ulcers, it does not acknowledge his specific symptoms (abdominal discomfort, dysphagia, dyspepsia, nausea and melena) in reaching the opinion given, as directed by the prior remand.  Further, the VA examiner failed entirely to address the other questions posed in the prior remand, namely whether it was at least as likely as not that the Veteran's current psychiatric disorders had an onset in service or have been aggravated by the symptoms associated with his service-connected duodenal ulcer.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the record to the October 2014 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's current psychiatric disorders.  The paperless record and a copy of this remand must be made available to the examiner.  The examiner shall note in the examination report that the record and this remand have been reviewed.  If the October 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The VA examiner should review the entire record pertaining to the Veteran's current psychiatric disorders, to specifically include the Veteran's lay statements regarding the onset of his psychiatric symptoms and history of treatment.  

Thereafter the VA examiner must provide opinions as to ALL OF THE QUESTIONS asked in this remand in their entirety.  The examiner should answer as definitively as possible:

(a) Is it least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disorders had their onset in service or are otherwise the result of a disease or injury in service?  The examiner must specifically address the Veteran's contentions of ongoing symptoms since service, and current VA medical records showing that he has a diagnosis of PTSD, major depressive disorder with psychotic features, and anxiety disorder and has been prescribed medication for anxiety.  

The absence of evidence of treatment for psychiatric disorders in the Veteran's service treatment records cannot alone serve as the basis for a negative opinion.  A thorough medical analysis showing consideration for the entire record is necessary.  The examiner's opinion must presume that that the Veteran is competent to report symptoms and history of his psychiatric disorder.  Any such contentions must be acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology during or shortly after separation from service, he or she must provide a thorough reason for doing so.  

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disorders have been caused (in whole or in part) by symptoms associated with his service-connected duodenal ulcer?  In responding to this question, the examiner must provide an opinion as to whether or not the Veteran's reported symptoms (abdominal discomfort due to distention, dysphagia, dyspepsia, abdominal pain, nausea, and melena) are due to his service connected duodenal ulcer disease or any residuals thereof, and whether these specific symptoms have caused or contributed to the Veteran's current psychiatric symptoms.  

(c) It is at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disorders have been aggravated (have undergone a permanent, measurable increase in severity as shown through comparison between the current disability and medical evidence created prior to any aggravation) by symptoms associated with his service-connected duodenal ulcer?  

If the examiner finds that the current psychiatric symptoms were aggravated by symptoms of his service-connected duodenal ulcer, the examiner must also indicate the extent of such aggravation by providing a baseline level of disability for the psychiatric condition.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary to render such an opinion.  

2. After the requested examination has been completed, the AOJ should review the opinion to ensure that it complies with the directives of this remand, particularly that the VA examiner has provided an opinion as to all questions asked.  If it is deficient in any manner, it must be returned to the VA examiner for corrective action.  

3. After completing the requested actions, the AOJ should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and be afforded an opportunity to respond before the record is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




